                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     ROBERT ROY BAMBER,                             Case No. 19-cv-01599-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                        ORDER TO SHOW CAUSE
 United States District Court




                                  13
                                                v.

                                  14     DANIEL PARAMO, et al.,

                                  15
                                                       Respondent.

                                  16

                                  17                                       INTRODUCTION
                                  18          Petitioner Robert Bamber seeks federal habeas relief under 28 U.S.C. § 2254 from
                                  19   the state’s denial of his request to be resentenced under new state laws. The petition for
                                  20   such relief states cognizable claims. Accordingly, on or before October 21, 2019,
                                  21   respondent shall file an answer or a dispositive motion in response to the habeas petition.
                                  22                                        BACKGROUND
                                  23          In 1995, Bamber was convicted in state court of resisting an executive officer.
                                  24   (Pet., Dkt. No. 1 at 2.) A sentence of 25 years to life was imposed. (Id.)
                                  25          In 2013, Bamber petitioned for resentencing under laws created by Propositions 36
                                  26   and 47. (Id. at 3-5.) His petitions were denied and this federal habeas petition followed.
                                  27

                                  28
                                   1                                          DISCUSSION
                                   2          This court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   4   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   5   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   6   “award the writ or issue an order directing the respondent to show cause why the writ
                                   7   should not be granted, unless it appears from the application that the applicant or person
                                   8   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   9   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  10   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11          As grounds for federal habeas relief, Bamber alleges that the state’s denial of his
                                  12   resentencing petition was incorrect and violated his right to due process. He also contends
Northern District of California
 United States District Court




                                  13   his sentence violates the Eighth Amendment. When liberally construed, Bamber’s claim
                                  14   that the state court’s decision violated his right to due process is cognizable and shall
                                  15   proceed.
                                  16          Bamber’s Eighth Amendment claim is DISMISSED because it is an attack on the
                                  17   original sentence, not on the constitutional validity of the resentencing proceedings or
                                  18   result. If Bamber wishes to challenge his sentence under the Eighth Amendment, he must
                                  19   file a separate habeas action.
                                  20                                          CONCLUSION
                                  21          1. The Clerk shall serve a copy of this order, the petition and all attachments
                                  22   thereto, on respondent and respondent’s counsel, the Attorney General for the State of
                                  23   California. The Clerk shall also serve a copy of this order on petitioner.
                                  24          2. On or before October 21, 2019, respondent shall file with the Court and serve
                                  25   on petitioner, an answer conforming in all respects to Rule 5 of the Rules Governing
                                  26   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
                                  27   based on petitioner’s cognizable claims. Respondent shall file with the answer and serve
                                  28   on petitioner a copy of all portions of the state trial record that previously have been
                                                                                      2
                                   1   transcribed and that are relevant to a determination of the issues presented by the petition.
                                   2          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                   3   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                   4   answer is filed.
                                   5          4. In lieu of an answer, respondent may file, on or before October 21, 2019, a
                                   6   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                   7   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                   8   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                   9   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                  10   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  11   opposition is filed.
                                  12          5. Petitioner is reminded that all communications with the Court must be served on
Northern District of California
 United States District Court




                                  13   respondent by mailing a true copy of the document to respondent’s counsel.
                                  14          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  15   Court and respondent informed of any change of address and must comply with the
                                  16   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  17   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  18          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  19   be granted provided they are filed on or before the deadline they seek to extend.
                                  20          IT IS SO ORDERED.
                                  21   Dated: August 20, 2019
                                                                                          _________________________
                                  22
                                                                                          WILLIAM H. ORRICK
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
